OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Viewing the evidence in the light most favorable to the People and indulging all reasonable inferences in the People’s favor (see, People v Ford, 66 NY2d 428, 437; People v Benzinger, 36 NY2d 29, 32), we conclude that the evidence is legally sufficient to support defendant’s conviction for first degree robbery (Penal Law § 160.15 [1]) and second degree murder (Penal Law § 125.25 [3]) beyond a reasonable doubt. No other issue has been preserved for our review.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the *981Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.